        Case: 1:21-cv-00483 Document #: 4 Filed: 01/27/21 Page 1 of 2 PageID #:49




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

BUNKER IP LLC,
                                                     C.A. No. 21-cv-483
                       Plaintiff,
   v.                                                JURY TRIAL DEMANDED

T-MOBILE USA, INC.,                                  PATENT CASE

                       Defendant.

            PLAINTIFF BUNKER IP LLC’S NOTIFICATION OF AFFILIATES
                    AND RULE 7.1 DISCLOSURE STATEMENT

         Pursuant to Fed. R. Civ. P. 7.1 and Local Rule 3.2, Plaintiff Bunker IP LLC (“Bunker”)

makes the following disclosures:

            •   Bunker is a Texas limited liability company.

            •   Bunker has no parent corporation and has no publicly held affiliates.

            •   No publicly held company owns 10% or more of its stock.


January 27, 2021                                 Respectfully Submitted

                                                  /s/ David R. Bennett
                                                 David R. Bennett
                                                 Direction IP Law
                                                 P.O. Box 14184
                                                 Chicago, IL 60614-0184
                                                 (312) 291-1667
                                                 dbennett@directionip.com

                                                 Attorneys for Plaintiff Bunker IP LLC




                                                 1
      Case: 1:21-cv-00483 Document #: 4 Filed: 01/27/21 Page 2 of 2 PageID #:50




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2021, I electronically filed the above documents

with the Clerk of Court using CM/ECF which will send electronic notification of such filings to

all registered counsel.

                                            /s/ David R. Bennett
                                            David R. Bennett




                                               2
